GaSe LIS-GV-OS166-LAP BecuMent 34 Filed 12/6e/19 Page t of 2

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman(@ipcounselors.com

 

USDC SDNY
‘DOCUMENT

rence

 

 

 

 

 

EPSTEIN DRANGEL LLP | ELECTRONICALLY FILED
60. East 42nd Street, Suite 2520 | DOC #

New York, NY 10165 DATE FILED: om -((-(¢
Telephone: (212) 292-5390 a meta ae

 

Facsimile: (212) 292-5391
Attorneys for Plaintiff
ldeavillage Products Corp.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IDEAVILLAGE PRODUCTS CORP.,

Plaintiff

Vv.

OO1LXIAOPUZE, et al., CIVIL ACTION No.
Defendants 19-cy-9160 (LAP)

 

 

NOTICE OF VOLUNTARY DISMISSAL

 

 

 

PURSUANT TO Rule 41(a)(I\(A)() of the Federal Rules of Civil Procedure, Plaintiff
Ideavillage Products Corp. (“Ideavillage” or “Plaintiff’), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendant Abbeville, Aimensan, Canaan, Colorado,
Louisiana, Nevada, Nikilove, salzburg80, sanbernardino, tennessee, topeka and yarmouth90 in
the above-captioned action, with prejudice, and with each party to bear its own attorneys’ fees,

costs and expenses,

 
G46 4:18:Ey-G8166-LAB Becument 34 Filed 12/66/29 Page 2 af 2

Dated: December 9, 2019

It is so ORDERED. f

Signed at New York, NY on bX i /

i

BY:

i

if, 2019,

Vesilad) Foes

Respectfully submitted,

EPSTEIN DRANGEL LLP

(ZR

Brieanne Scully (88-3711)

bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorney for Plaintiff
Ideavillage Products Co¥p.

 

Judge Loretta A. Preska
United States District Judge

 
